Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00076-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                   Ernesto Eliazar VELA,
                                          Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR121162
                       Honorable Spencer W. Brown, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order granting
appellee’s motion to suppress is AFFIRMED.

       SIGNED December 10, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice